                 Case 1:19-cv-01585-GSA Document 14 Filed 05/06/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL S. IOANE,                             1:19-cv-01585-GSA-PC

12                  Plaintiff,                     ORDER DENYING MOTION TO
                                                   CONSOLIDATE RELATED CASES
13                                                 (ECF No. 6.)
           vs.
14
     STEVEN MERLAK, et al.,
15
                   Defendants.
16

17

18   I.     BACKGROUND
19          Michael S. Ioane (“Plaintiff”) is a federal prisoner proceeding pro se in this civil rights
20   action pursuant to Bivens vs. Six Unknown Agents, 403 U.S. 388 (1971). Plaintiff filed the
21   Complaint commencing this action on November 6, 2019. (ECF No. 1.)
22          On November 18, 2019, Plaintiff filed a request for all of his related cases to be
23   consolidated. (ECF No. 6.) Plaintiff refers specifically to three cases: 1:19-cv-00879-JLT; 1:19-
24   cv-01251-JLT, and 1:19-cv-00846-JLT.
25   II.    RELATED CASES
26          Under Local Rule 123(a), an action is related to another “when
27          (1)      both actions involve the same parties and are based on the same or a similar claim;
28          (2)      both actions involve the same property, transaction, or event;

                                                      1
                 Case 1:19-cv-01585-GSA Document 14 Filed 05/06/20 Page 2 of 2



 1             (3)    both actions involve similar questions of fact and the same question of law and
 2                    their assignment to the same Judge or Magistrate Judge is likely to effect a
 3                    substantial savings of judicial effort, either because the same result should follow
 4                    in both actions or otherwise; or
 5             (4)    for any other reasons, it would entail substantial duplication of labor if the actions
 6                    were heard by different Judges or Magistrate Judges.
 7   III.      DISCUSSION
 8             This case 1:19-cv-1585-GSA-PC; Ioane v. Puentes, et al., is Plaintiff’s only prisoner civil
 9   rights case presently pending at this court. The three cases referred to by Plaintiff -- 1:19-cv-
10   00879-JLT; 1:19-cv-01251-JLT; and 1:19-cv-00846-JLT – are all closed habeas corpus cases
11   that involved different claims, questions of fact, and questions of law than Plaintiff’s present
12   case. Plaintiff has not shown, and the court does not see, how his three closed habeas corpus
13   cases are related to the present case under Local Rule 123(a), or how consolidating the cases
14   would serve any judicial purpose. Therefore, Plaintiff’s motion to consolidate cases shall be
15   denied.
16   IV.       CONCLUSION
17             Therefore, based on the foregoing, IT IS HEREBY ORDERED Plaintiff’s motion to
18   consolidate cases, filed on February 21, 2020, is DENIED.
19

20
     IT IS SO ORDERED.
21

22          Dated:   May 6, 2020                             /s/ Gary S. Austin
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28


                                                         2
